DETAILED ACTION
Claims 1-22 are cancelled.
Claims 23-35 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 23-26, 28-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (ZHENZHEN YAN et al., "On How to Provision Quality of Service (QoS) for Large DatasetTransfers", CTRQ 2013: The Sixth International Conference on Communication Theory, Reliability, and Quality of Service, ISBN: 378-1 -61208-263-9, April 2013, 9 pages) as disclosed in IDS.

As to claim 23, Yan teaches an apparatus (Yan, Fig 2, a router) comprising: a network interface device (Yan, Fig 2, ingress and egress interfaces make up a router) comprising: 
circuitry to determine (Yan, Fig 2, policers) a queue, from among multiple queues, in which to store a received packet (Yan, Fig 2, Pg 16 Col 1 Para 2, for determining where to send packets into a set of N queues based on classes), wherein the multiple queues have different characteristics and wherein the characteristics comprise queue size and expandability (Yan, Fig 2 Pg 16 Col 1 Para 2, the queues are virtual and virtual queues have characteristics where size and expandability are variable and change (buffer space is shared)).

As to claim 24, Yan teaches wherein the multiple queues comprise intermediate queues (Yan, Fig 2, the queues are intermediate between a ingress and egress interface).

As to claim 25, Yan teaches wherein a first queue of the multiple queues comprises an egress queue (Yan, Fig 2, the queues are attached to the egress interface where they are sent out) and has an associated average throughput level (Yan, Fig 2 Pg 16 Col 1 Para 2, a first queue with associated transmit rate (avg. throughput associated)).

As to claim 26, Yan teaches wherein a first queue of the multiple queues comprises an egress queue (Yan, Fig 2, the queues are attached to the egress interface where they are sent out) and has an associated time to egress a packet after the packet is stored in the first queue (Yan, Fig 2 Pg 16 Col 1 Para 1 & 2, a first queue with associated transmit rate (avg. throughput associated) and delay).

As to claim 28, Yan teaches wherein a first queue of the multiple queues is a first size and expandable in size, a second queue of the multiple queues is a second size and expandable in size, and the second size is smaller than the first size (Yan, Fig 2 Pg 16 Col 1 Para 1 & 2, the queues are virtual and size is adjustable/shared so an infinite number of sizes and types can be used for each queue)

As to claim 29, Yan teaches wherein the first queue is expanded based on occurrence of one or more packet drops (Yan, Pg 16 Col 1 Para 2 and 3, the queue policing is based on priority level and size subject to WRED, where packet drop occurs).

As to claim 30, Yan teaches wherein the first queue is associated with no guarantee on maximum end-to-end latency (Yan, Fig 2, Pg. 16 Col 1 Para 2-Col 2 Para 1, the virtual queues only associated with transmit rate and no guarantee of end to end latency).

As to claim 31, Yan teaches wherein the second queue is expanded based on egress port congestion (Yan, Fig 2 Pg. 16 Col 1- Col 2 Para 1, the queue policing and scheduling is based on the rate at which packets have been served out of the queues (egress congestion)).

As to claim 32, Yan teaches wherein the circuitry to determine a queue, from among multiple queues, in which to store a received packet is to determine a queue based on one or more of: egress port congestion (Yan, Fig 2 Pg. 16 Col 1- Col 2 Para 1, the queue policing and scheduling is based on the rate at which packets have been served out of the queues (egress congestion)).

As to claim 33, Yan teaches comprising circuitry to deallocate a queue allocated to one or more packets based on changes in one or more of: egress port congestion (Yan, Fig 2 Pg. 16 Col 1- Col 2 Para 1, the queue policing and scheduling is based on the rate at which packets have been served out of the queues (egress congestion)).

As to claim 34, Yan teaches wherein the network interface device comprises an egress port (Yan, Fig 2, egress interface); a scheduler (Yan, Fig 2, policers); and at least one egress queue associated with the egress port (Yan, Fig 2, queues 1-N are for the egress interface), the at least one egress queue to receive packets from one or more queues of the multiple queues and the scheduler to schedule transmission of packets from an egress queue (Yan, Fig 2 Pg. 16 Col 1- Col 2 Para 1, the queue policing and scheduling is based on the rate at which packets have been served out of the queues (egress congestion))..

As to claim 35, Yan teaches comprising one or more of: a server, and wherein the one or more of: a server is to transmit one or more packets to the network interface device and wherein the transmitted one or more packets are subject to a quality of service (QoS) policy (Yan, Fig 2, Pg 15 Col 1, Server and QoS mechanisms for the packets). 

As to claim 27, Yan teaches wherein a first queue of the multiple queues comprises an egress queue (Yan, Fig 2, the queues are attached to the egress interface where they are sent out)and packets are (Yan, Pg 16 Col 1 Para 2 and 3, the queue policing is based on priority level and size subject to WRED, where packet drop occurs).
	Yan does not explicitly teach a guaranteed maximum ingress-to-egress port latency time.
	However, Wolf teaches a guaranteed maximum ingress-to-egress port latency time (Wolf, [0048], ports are associated with guaranteed latency times).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yan and Wolf to have ports with guaranteed latency because it would provide multiple clients of differing time constraints with met deadlines (Wolf [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469